Exhibit 10.16

 

Agreement

 

STEINWAY & SONS

 

WITH

 

LOCAL 102, F.W.

 

I.U.E., A.F.L., C.I.O.

 

 

OCTOBER 1, 2003

 

--------------------------------------------------------------------------------


 

  AGREEMENT made as of October 1, 2003 between Steinway, Inc. d.b.a. Steinway &
Sons,  (the “Company”) and Local 102, F.W., AFL-CIO, (the “Union” .)

 

WITNESSETH:

 

  WHEREAS, it is the intent and desire of both the Company and the Union to
cooperate with each other in the administration of the provisions of this
Agreement in order to achieve more stable and desirable conditions of employment
for the employees covered hereby and more harmonious and profitable operations
for the Company;

 

  NOW, THEREFORE, in consideration of these premises, the parties hereto do
hereby covenant, promise and agree as follows:

 

ARTICLE 1.

EMPLOYEES COVERED BY THIS

AGREEMENT

 

  The term “Employees” whenever used herein shall apply to all present and
future employees of the Company employed in New York City, except the following
who are expressly excluded: executives, supervisory employees (including all
foremen, and assistant foremen), clerical, administrative and Retail Sales
Department personnel, Moving Department and building service personnel. This
Agreement covers all Employees.

 

ARTICLE 2.

UNION SECURITY

 

A. Present Employees who are members of the Union shall remain members in good
standing for the duration of  this Agreement as a condition of employment.

 

B. Present Employees who are not members of the Union and new Employees shall
become members of the  Union thirty (30) days after the date of hiring, and
remain members in good standing for the duration of this Agreement as a
condition of employment.

 

C. Subject to any applicable State or Federal law, the Company agrees that upon
the written request of the Union, it will not continue in its employ any
Employee who is not a member of the Union in good standing.

 

D. An Employee shall be deemed in good standing hereunder as long as such
Employee pays his or her initiation fee and monthly Union dues as they come due.

 

E. The Company shall have the right to obtain new Employees from any possible
source whatever, except, however, the Company shall notify the union of any
vacancy or vacancies and give to the Union an opportunity to send its members to
become applicants for such vacancies.   The Company agrees that it Will not
discriminate against any applicant sent by the Union.

 

F. The Union agrees to accept all new Employees as members without limitations,
provided such Employees remain in good standing.

 

ARTICLE 3.

CHECK-OFF

 

  The Company agrees to deduct the current monthly dues of each Employee who is
a member of the Union on the first day of each month and to remit monies so
deducted to the Financial Secretary of the Union not later than the 1st day of
the current month, provided, however, that the Company has received from each
such Employee a written assignment of such funds to the Union, which shall not
be irrevocable beyond the termination date of this Agreement or one (1) year,
whichever is earlier. No dues or other monies shall be collected by the Union on
the premises of the Company.

 

2

--------------------------------------------------------------------------------


 

ARTICLE 4.

STRIKES AND LOCKOUTS

 

A. The Union, its officers, agents, members and any organization to which the
Union may be affiliated, shall not be liable for damages to the Company for
Unauthorized Stoppages (as hereafter defined) by any Employees , but any
Employee committing any unlawful act, other than a breach of contract by
Unauthorized Stoppage, shall be liable to the Company for any damages it thereby
suffers. In the event of any Unauthorized Stoppage, the Executive Board of the
Union shall forthwith disaffirm such actions in a writing mailed to the Company.
The word “Unauthorized” whenever used herein shall mean any Stoppage not
pursuant to or in accordance with the written decision or ratification of said
Executive Board. The word “Stoppage’’ whenever used herein shall include any
stoppage, strike, quit, walkout, picketing, slowdown or any concerted activity
in violation of this Agreement.

 

B. The Union shall not authorize or engage in, nor shall Employees engage in,
any Stoppage, and the Company shall not lock out said Employees.

 

C. In the event of any Stoppage, the Company shall, subject to the limitations
of paragraph A above, have and reserve the right to prosecute and take any suit,
action or proceeding and assert any and all claims or remedies, legal, equitable
or otherwise, including but not limited to damage suits, injunctions,
discharges, loss of seniority and other rights, and other disciplinary action,
that may be afforded to it. In the event that the Union complies with this
Agreement, no such suit, action or proceeding shall be maintained against the
Union.

 

D. During any period in which any Employees are engaged in any Stoppage, the
Company will not be required to bargain with the Union with respect to such
Employees.

 

E. In the event of any Stoppage or in the event of any threat thereof, the Union
will in its discretion, or upon written request by the Company mail to the
Employees involved in such action a notification that such action is
Unauthorized and a direction that such Employees either promptly return to or
remain at their respective jobs and that they cease any action which may
adversely affect production. A copy of such notification shall be mailed to the
Company when notification is mailed to the Employees. Upon written notice to the
Union by the Company, if the Union’s notification has not brought about a
termination of such action, the Union will take such further steps as the Union,
in its discretion, deems reasonable and appropriate to bring about compliance
with such notice.

 

ARTICLE 5.

SAFETY AND HEALTH

 

  The Company agrees to abide by all Federal, State and Municipal rules and
regulations for the safety and health of its Employees.

 

ARTICLE 6.

SHOP RULE CHANGE

 

  The Company may change its present factory Rules and Regulations (a copy of
which is annexed hereto as Appendix I) from time to time. Except in cases of
emergency, the Company  shall provide forty-eight (48) hours notice to the
Union, and shall consult with the Union before implementing any such changes.

 

ARTICLE 7.

TRIAL PERIOD

 

  “Trial Periods” shall be (i) one month for porters, (ii) six months in the
Coating, Fraizing and Veneer Departments, (iii) twelve months in the Top-Making,
Case-Making, Action Regulating, Upright Finishing, Damper-Making, Action-Tone
Regulating, Belly-men, Fly Finishing, Tuning, Action-Making and Key Making
Departments and (iv) three months in and for all other departments.

 

ARTICLE 8.

DISCHARGE OF EMPLOYEES

 

A. During a Trial Period, the Company shall have the absolute right to discharge
any new Employee, or re-transfer any old Employee, with or without cause, after
notifying the shop chairman or, in his absence, the Union.

 

3

--------------------------------------------------------------------------------


 

B. After the Trial Period, the Company shall, upon adequate prior notice to the
Union, have the right to discharge any Employee only for cause, which shall
include being under the influence of or in possession of an open container of
alcoholic beverage or the influence of or illegally in possession of drugs while
within Company facilities, dishonesty, insubordination, repeated refusal to obey
orders, smoking in the plants or failure otherwise to comply with Company Rules
and Regulations, as amended from time to time. The Company shall have the right
to discharge any Employee for incompetence and any Employee for uneconomic
productivity.

 

C. All Employees discharged shall be given final pay on their last day of work.

 

ARTICLE 9.

INJURED AND AGED EMPLOYEES

 

  The Company, after consultation with the Union, will endeavor wherever
possible, to provide other employment for Employees injured during the course of
their employment and for Employees who become too old any longer to perform the
work theretofore performed by them.

 

  Any Employee, not otherwise compensated therefor by insurance, shall, if
injured on the Company premises in the course of his work and in the sole,
conclusive opinion of the Company’s doctor, be unable to continue for the
balance of the day, be entitled to pay for the balance of one (1) full working
day.

 

ARTICLE 10.

HOURS OF WORK

 

A. The regular hours, workday and workweek shall be set from time to time the
same as heretofore. Except as provided in sections B through C below, time and
one-half shall be paid for all hours worked (i) on Saturdays, (ii) in excess of
eight (8) in any one (1) day, (iii) forty (40) in any one (1) workweek, or (iv)
on the holidays listed in Article 21. Double, but in no event triple, time shall
be paid for all hours worked on Sundays.

 

B. In the case of watchmen, engineers, firemen, and power plant employees, the
workweek may be staggered to include Saturday, Sunday and holidays, without
additional premiums as such, except that they shall be paid time one-half for
all hours worked on a sixth (6th) workday and double time for all hours worked
on a seventh (7th) workday, in any one (1) forty (40) hour workweek.

 

C.(i)   Service Employees will work an eight hour day and not be limited to a
specific number of jobs per day. Overtime will begin after eight hours in any
one day or forty hours in any one week.

 

(ii)   Start times for the work day will be established to meet customer
requirements and may vary from employee to employee. The Company will endeavor
to not change  an individual Service Employee’s starting time more than once a
month and will give the Service Employee sufficient notice of any such change.
The Company believes it will be possible to schedule start times on a voluntary
basis. However if Company needs are not being met on a voluntary basis, the
Company reserves the right to hold further discussions on this matter with the
Union in an effort to reach agreement on a mutually acceptable schedule.

 

(iii)   Service Employees working outside will not be assigned work on a
job-by-job basis.  They will be required to call in at the beginning of each day
and at the end of each job, at which time they will be assigned their next job.

 

(iv)   When a Service Employee is beginning the workday off the Company’s
premises, the workday will begin at the time of arrival at the first call. The
workday will end at the completion of the last call.

 

(v)   The Company will pay travel expenses at designated rates for Service
Employees traveling to and from Steinway Hall on Company business. It will also
pay travel expenses for the outbound trip to any off-premises jobs, and travel
between off-premises jobs and for the trip from the last job back to the Service
Employee’s residence.  The Company will pay all tolls incurred while traveling
on Company business, including any tolls incurred while returning home from the
last call.

 

(vi)   Service Employees who must travel more than fifty (50) miles from their
home to their first job or from their last job to their home will be compensated
at their regular  hourly rate, plus overtime if applicable, for travel beyond
fifty (50) miles. Hours worked will be calculated on the basis of fifty (50)
miles traveled equals one hour

 

4

--------------------------------------------------------------------------------


 

worked. If an Employee hired after the date of this Agreement moves his or her
residence after being hired and such relocation results in additional travel,
then the application of this subsection (vi) shall be in the discretion of the
Company.

 

D.  No overtime premiums shall be duplicated for any hour; however, the higher
premium applicable to any hour shall be payable.

 

E. The Company may at any time reasonably require any Employee to work overtime.
Any Employee with a reasonable, bona fide excuse preventing working overtime
shall not be required to work such overtime. The Union and Company shall make
reasonable efforts to assist each other in effecting the intent that the
Company’s production not be unreasonably  impeded and due consideration be given
to individual Employee’s needs.

 

ARTICLE 11.

WAGE RATES

 

A. General Increase. The wage of each Employee covered by the Agreement shall be
increased for each hour worked as follows:

 

Effective October 1, 2003 - Bonus payment in lieu of increase - $250.00 to be
paid in December 2003 and $750 to be paid in January 2004.

 

Effective January 1, 2005 - 2% of base rate per hour.

 

Effective January 1, 2006 - 2% of base rate per hour.

 

The average shall be conformed in all aspects to reflect the changes in wages.

 

B. Hourly Work. The official list of skill classification and rates for each
hourly rated operation is maintained in the office Payroll Department, a copy of
which has been furnished to the Union. Each foreman has in his possession an
up-to-date list of skill classifications in his department, which may be
inspected any time during regular business hours by any  employee in the
department. The per hour rate schedule for each skill classification is outlined
in Appendix II.

 

The skill of each operation continues as heretofore classified without upgrading
or downgrading.  Hiring rates for all Employees may be higher, depending on
experience and as the Company may deem proper.

 

New hourly Employees shall, after a thirty (30) day initiation period, be
granted either an increase of $.25 per hour or such cents as is necessary to
bring him up to the maximum of his classification rate, whichever is the lesser
in amount. Each new day work Employee will be granted an additional $.25 per
hour increase after eight (8) weeks of employment and every eight weeks
thereafter until such Employee reaches the maximum of his classification rate.
With respect to the last two sentences of this paragraph, an Employee must have
worked each day of the initiation period or subsequent eight weeks period(s). If
the Employee is absent from work for any reason other than a scheduled holiday
as provided in Article 21, initiation period of subsequent eight week period(s)
will be extended accordingly.  The Company may establish, after consultation
with the Union, a new and larger list of skill classifications. Each hourly
rated job will be evaluated and placed in one of the new classifications. No
present Employee’s hourly rate will, as a result, be less than his rate, for the
same operation, payable at the time his operation is assigned a new skill
classification.

 

C. Apprentices An “Apprentice” is an Employee without prior training in
mechanical skills in the particular operation to which he is assigned. During
this “Apprenticeship” he shall receive hourly rates, subject to the foregoing,
to be fixed by the Company, after consultation with the Union. After he has, in
the Company’s opinion, and after consultation with the Union, learned his
operation, he shall receive the rate then prevailing for his operation.  
Seniority shall, however, date from the date of his original employment.

 

D. Commissions The Company will pay to any Employee a five percent (5%)
commission on the invoiced amount of any sale of service work brought to it
initially by that Employee. In order to qualify for the commission, the Employee
must either personally write the sale or provide the name of the customer and
the item/service to be purchased, prior to the Company’s knowledge of the sale.
(i.e. after the first claims against

 

5

--------------------------------------------------------------------------------


 

sales already written are not commissionable) Routine work (see below) which is
performed on a call booked by the Company will not be commissionable, but major
repair jobs and service contracts will be. (See attached price list for examples
of commissionable items and amount of commission).  This provision does not
apply to new or used piano sales.

 

(i)   Commissions will be paid out only on invoiced service/sales. The
commission will actually be paid to the Employee within four pay periods after
the end of the month in which the service/sale was invoiced. The commissions
will be paid by separate check, i.e., not included in regular payroll checks.

 

(ii)   “Routine work” means work booked by the Company and assigned to the
technician, as well as minor adjustments and repairs performed in the first two
hours of a routine service call, e.g. easing of keys; adjusting pedals, pitch
raise, replacing strings, evening out voicing; etc.

 

(iii)   “Major repair” means any job which requires more than two hours
(including tuning) in the customers’ home; any job which has to be brought into
the shop; any service, part, or service contract on the price list valued at
more than $150 which was not part of a service order written by the Company.

 

(iv)  The current service price list will be issued to all service Employees.
This service list will state prices for various services and the applicable
employee commission for the sale of those services. Where n.a. appears, no
commission will be paid for sale of such services. New or additional services
added to this price list for sale by service Employees, Will be commissionable
at five (5%) percent.

 

ARTICLE 12.

NEW OPERATIONS AND METHOD CHANGES

 

  The Company may institute new operations and methods, and determine the skill
classification thereof within existing factory skill classifications, and work
thereon shall commence when and continue as long as the Company directs. Rates
shall be determined by the Company by comparison of time and skill with existing
operations and methods and the related hourly rate.

  If within thirty (30) days of regular work commencing on such operation or
method both parties fail to present a written grievance regarding such rate, it
shall be conclusively deemed properly established. If a grievance is filed
within such period, the Employees shall continue to work at such rate until such
grievance has been finally determined, at which time, if the rate is increased,
each Employee shall be paid the amount of such increase for each hour worked by
him at the lesser rate. If the rate is decreased, the Employee shall, after the
date of final determination be paid at such new rate but no Employee shall be
obliged to refund any overpayment made. When a job previously performed by hand
is mechanized, the same shall be deemed a new method and subject to the
foregoing provisions.

 

ARTICLE 13.

TRANSFER

 

A. Notice. All transfers shall be upon notice to the Union, at which time it
shall be determined whether the transfer is permanent or temporary. Except where
the parties otherwise agree, a transfer shall be deemed temporary for six (6)
months, after which it shall be deemed permanent.

 

B. Temporary (i) Seniority rights shall not be affected by temporary transfers.
If any Employee so transferred would by reason of Article 16 be required to be
laid off, he shall instead be transferred back to his old department and resume
his seniority status there.

(ii)  Where an Employee is, for the Company’s convenience, temporarily
transferred from his regular operations to lower rate operations, he shall be
paid for such temporary operation at an hourly rate equivalent to his average
hourly earnings. If he is so transferred to a higher rate operation, he shall
receive the higher rate for such operation. (iii) Temporary transfers accepted
in lieu of layoff are for the convenience of the Employee who shall in such case
be paid the existing wage rate for such operation.

 

C.  Permanent. (i) New Seniority shall be acquired by permanent transfers,
Effective from the date of transfer. (ii) No one shall, without the Union’s
consent, be permanently transferred to lower rate operations unless there is, at
the time, insufficient work for full employment of all Employees in the higher
rate operation. (iii) Any Employee permanently transferred to a higher rate
operation shall, after his Trial Period, receive such higher rate,

 

6

--------------------------------------------------------------------------------


 

provided he is in all respects qualified to perform the work. (iv) Any Employee
permanently transferred and laid off within a two (2) year period of such
transfer for at least thirty (30) consecutive days shall retain seniority rights
in the position held immediately prior to such transfer.

 

D. Foreman. Any Employee who is made a foreman shall retain his seniority status
in all respects for one (1) year as long as he continues Union membership with
payment of dues and assessments, and if re-transferred to his former position
shall resume his seniority status as if his status had been uninterrupted. After
one (1) year, or upon termination of Union membership, whichever is earlier,
such foreman shall, in the event of re-transfer, thereafter be entitled only to
the seniority of a Regular Employee, (as defined hereafter) with lowest  Regular
Employee seniority status as of the date of such re-transfer. Except as above
indicated, in either of the above events, a foreman shall continue to be deemed
a Regular Employee and retain all Regular Employee privileges in case of
retransfer.

 

E. Minimum Period. An Employee who has transferred from one position to another
must remain in that position for a minimum period equal to the Trial Period plus
six (6) months, but in no event greater than fifteen (15) months.

 

ARTICLE 14.

LEADPERSON AND INSTRUCTORS

 

  The Union and Company will agree as to each operation upon the instruction
time to be allocated for each break-in, such time to be graded in a reducing
scale so as not to cover the entire Trial Period. Until agreement or arbitration
award to the contrary, the Company’s time allocation shall control and shall be
accepted by Instructors. All agreements or awards shall, however be retroactive
to the date of filing grievance. While instructing, the Instructor shall receive
as compensation per hour his posted average hourly earnings plus 15¢ per hour
extra while instructing. No Employee may refuse to instruct another Employee in
his work without a good reason.

 

  The Company may determine a need for and designate a “leadperson” in those
areas where assistance to the Foreman may be required distributing materials or
work assignments, recording of completed work, set-up or work preparation, in
process review or inspection, or other administrative duties which aid
production.

 

  The leadperson may function as the temporary departmental supervisor in the
Foreman’s absence.

 

  The designated lead person will receive as compensation $1.00 per hour above
his posted hourly rate.

 

  Leadperson designation does not alter that employee’s status as an employee
covered by this agreement or seniority in any way, and may be transferred or
ended based on the Company’s determination of need.

 

  Leadperson responsibilities do not include authority to discipline employees.

 

ARTICLE 15.

WORK RECORDS

 

  Each Employee shall record work performed, indicating quantity and description
of, and hours spent on, each unit of production. No records shall be accepted
unless approved by the foreman.

 

ARTICLE 16.

DIVISION OF WORK AND SENIORITY

 

  “Regular Employees” are those continuously in the Company’s employ for two (2)
years or more. “Temporary Employees” are all other Employees. Seniority layoffs
and recalls shall be by categories, departments and operations, not plant-wide,
both as to existing and new departments and operations.

 

  During slack seasons, Temporary Employees shall be laid off first. Thereafter,
equal division of work shall take place among Regular Employees. Regular
Employees shall be laid off and recalled on the basis of seniority. Temporary
Employees shall likewise be recalled based on seniority after all Regular
Employees have been recalled. New Employees shall not be hired in any category,
department or operation until all Regular and Temporary Employees therein have
been recalled. Except as provided in Article 22, seniority rights shall not be

 

7

--------------------------------------------------------------------------------


 

affected by layoffs but shall in any event cease upon termination of employment.
The Company may, in its discretion, in lieu of the foregoing and at the Union’s
request, permit Temporary and Regular Employees to share work on the basis of
“Alternating Layoffs”, i.e. working five (5) full days one (1) week and being
laid off the following week. In the event of Alternating Layoffs as provided
herein, such layoffs shall not be deemed a General Layoff.

 

  The Company may recall out of turn any Employee where he, and no one preceding
him on the list, can satisfactorily perform the work to be done. In the event of
dispute, the Company’s recall choice shall control, until final determination of
the dispute. If the Union’s choice is sustained, he shall receive the difference
in the pay he would have earned and the pay actually earned from the time he
became entitled to recall to the date he is recalled. Employees recalled out of
turn shall be passed over on their next regular turn in order that wherever
practicable there be equal division of work.

 

  In any event, the President, Secretary Treasurer and Shop Chairman shall,
during their respective terms of office have plant-wide seniority on layoffs and
recalls, provided such officials can satisfactorily perform the operation
affected. The Union shall immediately upon election of the above officials
advise the Company thereof.

 

  Union delegates shall, under similar limitations, have department-wide
seniority and shall not be subject to prior seniority of the other Union
officials. This article shall not apply to any Employee while on leave of
absence.

 

ARTICLE 17.

ADJUSTMENT OF GRIEVANCES AND DISPUTES

 

All disputes shall be settled in the following order between:

 

(a) The aggrieved Employee, department delegate and either foreman or department
head.

 

(b) The shop steward and either the plant superintendent or service manager

 

(c) The President or Representative and either the plant manager or management
representative

 

(d) The respective executives of the parties. In case of any dispute, work shall
continue to be performed in accordance with the Company position until such
dispute has been fully determined.

 

It is agreed that grievances will be expeditiously Processed by both parties,
and that the parties will use their best efforts to consider disputes within the
following time periods:

 

At Step (a)

 

1 working day

At Step (b)

 

5  working days

At Step (c)&(d)

 

10 working days

 

If a dispute cannot be settled after either (c) or (d) above, the dispute shall,
at the written request of either party, be submitted to arbitration within
ninety-six (96) hours, excluding Sundays, and determined pursuant to the New
York Arbitration Law in accordance with the American Arbitration Association
rules in effect, by an arbitrator chosen from a panel of persons to be provided
by said Association.

 

If either party, after due demand and notice, refuses to arbitrate or fails to
appear , the other party may nevertheless proceed to arbitration as above
provided.

 

Any findings, decisions and awards, including reinstatement, shall be binding
and conclusive upon the parties and judgment thereon may be entered in any court
of the forum having jurisdiction. The expense of the arbitrators’ fees, if any,
shall be jointly borne by the parties.  The expense of stenographic minutes
shall be borne by the party ordering same for its exclusive use.

 

No award shall be retroactive prior to the date of the formal Presentation in
writing of any grievance by the Union.

 

All Union grievances to the date of the execution of this Agreement are deemed
to have been settled and determined.

 

8

--------------------------------------------------------------------------------


 

All Union grievances or disputes shall be deemed conclusively settled,
determined and rejected unless submitted to arbitration within thirty (30) days
from the date they first reached state (c) or (d) above.

 

In case of disputes, a walkout constitutes a breach of contract by the
Employees. Work shall continue to be performed in accordance with the Company’s
decision until such dispute has been fully determined pursuant to this grievance
procedure.

 

The grievant may be present at any step of the grievance procedure, at the
Union’s option, provided that such attendance will not unreasonably interfere
with plant operations

 

ARTICLE 18.

VETERANS

 

Any Employee who leaves the Company for United States military service shall ,
upon his request within three (3) months from the date of his discharge, be
reinstated, without loss of seniority in his former position, provided that he
is (i) available for work within six (6) months after discharge and (ii) in the
Company’s opinion after consultation with the Union, still competent to perform
his prior job satisfactorily. In so rehiring him, the Company may discharge any
of his successors. If he is mentally or physically unable to perform his prior
work, or if the operation has been discontinued, the Company will endeavor,
wherever possible, after consultation with the Union, to provide him with some
other suitable work for which purpose the Company may discharge any Employee
hired during his absence.

 

Nothing herein limits the rights of veterans as provided under any law,
regulation, order, award, judgment or decree of the United States Government, or
of the state of New York, or of any of their respective subdivisions, agencies,
departments, boards, courts, or tribunals, and compliance therewith by the
Company shall not be deemed a breach of this Agreement. To the extent that any
provision hereof shall be inconsistent with same, such provision shall be deemed
modified so as to conform with same. The Company shall notify the Union of any
action, proceeding or hearing commenced by any veteran affecting the provisions
Of this Article. The Union agrees that it shall not require the Company to deny
to any such Employee any right properly asserted by him.

 

Veterans shall, on request, be granted a leave of absence not exceeding one (1)
year to attend industrial training schools sponsored by the Government.

 

ARTICLE 19.

HOLIDAYS

 

New Year’s Day, Lincoln’s Birthday, Washington’s Birthday, Memorial Day,
Independence Day, Labor Day, Columbus Day, Veterans Day, Thanksgiving and the
day after Thanksgiving and Christmas are the only legal holidays hereunder and
will be celebrated in accordance with the New York Uniform Holiday Act. Except
in the event of emergency, no Employees, other than outside tuners, watchmen,
firemen, engineers, coal passers, power plant employees and maintenance
department employees at 109 West 57 Street shall be required to work on Sundays
or said legal holidays.

 

Employees shall be paid for such holidays without working, at the Employee’s
then regular hourly rate for eight (8) hours, provided that the Employee works
his regular shift of work days immediately preceding and following the holiday
unless prevented from working because, within one (1) month immediately
preceding the holiday date, he was either bona fide ill or laid off. An Employee
shall not lose his holiday pay if on such work days preceding and following the
holiday he loses work not exceeding a total of three (3) hours spread over both
days, provided that his loss of work is not arbitrary, or without justifiable
cause or is in accordance with his regular working practices. Unworked holidays
shall be included, in determining hours worked for overtime purposes. If a
holiday occurs within any Employee’s vacation period, his vacation shall be
extended one (1) day.

 

In the event that Federal or State legislation replaces one (1) or more of these
holidays with another calendar day, then such other day or days shall become the
holiday under this Article, in place of and not in addition to the superseded
holiday date.

 

The Company shall allow Employees to depart from work at 11:30 a.m. on Christmas
Eve and New Year’s Eve. Each Employee who has worked the full four (4) hours
(i.e. 7:30 - 11 :30) prior to such early departure shall

 

9

--------------------------------------------------------------------------------


 

receive four (4) hours additional pay at said Employee’s average hourly pay for
each of these days. Saturday holidays will be celebrated on the Friday prior to
the holiday. Sunday holidays will be celebrated on the Monday after. Christmas
Eve and New Year’s Eve will be the last work day before the holiday.

 

 

ARTICLE 20.

VACATION AND CHRISTMAS BONUSES

 

A. Vacation.

1. For purposes of vacation pay calculations, June 1 is used as the cutoff date.
All Employees will receive vacation pay in accordance with the schedule below.
All hours paid as vacation pay shall be computed, in the case of non-day rate
workers, at the Employee’s posted average hourly rate then in effect and, in the
case of day rate workers, at the Employee’ s hourly rate then in effect.

 

 

 

DAYS WORKED

 

Service as of June 1

 

Less than
80 days

 

80 thru
159 days

 

160 days
and over

 

0-6 months

 

0

 

0

 

0

 

6 mos. To 1 year

 

0

 

40 hrs.

 

40 hrs.

 

1 year thru 5 years

 

0

 

40 hrs.

 

80 hrs.

 

5 years thru 14 years

 

0

 

60 hrs.

 

120 hrs.

 

15 years thru 19 years

 

0

 

80 hrs.

 

160 hrs.

 

20 years and over

 

0

 

100 hrs.

 

200 hrs.

 

 

In determining whether an Employee qualifies for ten (10) or twenty (20) years
employment, as the case may be, he shall be entitled to credit only for calendar
years in which he actually worked for the Company at least one hundred and sixty
(160) days.

 

2.   For the purpose of determining worked days as provided in this section,
bona fide days of illness and layoff (in the aggregate not exceeding twenty-five
(25) days towards the eighty (80) day minimum and forty-five (45) days towards
the 160 day minimum) as well as days off for vacation and holiday shall be
deemed Working Days.

 

3.   The Company has the option of shutting its plant for a two week or three
week vacation period during the months of July and August. The Company will
continue its practice of allowing for additional vacation due those Employees,
pursuant to the eligibility requirements above, outside such vacation period,
but within the vacation year. The Company, when given reasonable advance notice,
will not unreasonably deny requests of Employees for the taking of the
additional vacation at a desired time. To this end the Union and Company shall
make reasonable efforts to assist each other in effecting this clause. The
Company’s production needs will not be impeded and due consideration will be
given to the Employees’ individual needs.  If there is more than one request in
the same Department for the same time period seniority will prevail. If the
Company has work, an Employee with four(4) or five (5) weeks of vacation
eligibility , may choose to work and be paid for such vacation time, in lieu of
actual time off, and also receive regular compensation for work performed during
this period, payment for such vacation time to be effected on June 1. If the
Company shuts down its plant for a two-week or three-week vacation period the
Company will notify the Union of the date at least thirty (30) days in advance.

 

4.   Vacations shall be prorated for Employees who have at least one (1) full
year of service as of June 1 of any year, and whose employment is terminated.
Such pay to be prorated on the basis of 1/240th of the Employee’s vacation
entitlement for each day worked as that term is described in Subsection C.
below.

 

B. Christmas Bonus

All Employees continuously employed by the Company (i) for at least six (6)
months but less than one (1) year immediately preceding December 1st of each
year of the term hereof, shall receive twelve (12) hours, or (ii) those so
employed by the Company for one (1) year or more shall receive twenty-four (24)
hour Christmas bonus pay in each year of the term hereof.  The bonus shall be
computed at the Employee’s hourly rate then in effect, provided that such
Employee continues in such employment to at least the week in which such bonus
is to be paid and actually worked for the Company for eighty (80) actual working
days in case (i) and for one hundred

 

10

--------------------------------------------------------------------------------


 

and sixty (160) actual working days in case (ii) in the twelve (12) months
immediately preceding. Such bonus shall be paid by a separate check accompanying
the second pay check in December.

 

C. Absences

Absence by reason of layoff, illness, leaves or any other cause whatsoever,
shall not be deemed “actual work”, hereunder, except as provided in Article 20
Section A-2. If any Employee works any part of a day, he shall be entitled to a
full day’s credit for work in computing vacation and Christmas bonus days worked
provided that there is justifiable and reasonable cause for not working the
balance of the day. Further, all time lost due to injury on the job (which
qualifies as a workers compensation injury) shall be counted toward vacations
and Christmas bonus.

 

D. Layoffs

If the aggregate general layoff of an entire department or plant shall exceed
forty (40) days, then as to each Employee affected by such layoff, there shall
be included all paid holidays to each such Employee so entitled during the term
as actual working days in computing vacation and Christmas bonus days worked
thereunder.

 

ARTICLE 21.

ELIMINATION OR CHANGE OF OPERATIONS

 

A. As to operations presently performed at the Company’s Plants: No such work
shall be performed elsewhere by the Company unless the provisions in Section D
have been or will be satisfied.

 

B. As to new operations performed at the Company’s Plants: (i) The Company may
institute any new department or operation. (ii) The Union shall have the
opportunity to furnish for such operation the best labor then available in the
open market. (iii) Trial Periods shall be jointly determined for new Employees;
for old, thirty (30) days. Permanent transfers to these operations shall be with
the Employee’s consent; if not, revert to his prior status. In temporary
transfers, seniority shall neither be acquired nor affected. (iv) New operations
may be suspended or discontinued at the Company’s discretion provided that the
provisions in Section D have been or will be satisfied. Moreover, on
discontinuance, Employees shall revert to their prior seniority, if any, in
other departments.

 

C. The parties recognize the general principle between them that they will
mutually cooperate to avoid the elimination of a department or change of
operation as the result of the purchase of foreign parts. It is, however,
recognized that this principle shall not apply to any plant of the Company which
may be situated abroad, to the purchase of raw materials, incidental small parts
or hardware not customarily manufactured by the Company, or purchased by it
within the United States, regardless of place of origin, nor shall this
principal apply to any other purchases within the United States, regardless of
the place of origin of the article purchased nor to any other purchases outside
the United States which neither effects the elimination of a department or
material change in operation, or which is being purchased by the Company at any
time that an agreement between the parties hereto is made.

 

D. (i) The Company will give the Union reasonable notice of its intent to change
operations or to purchase foreign parts where the effects of its action would be
to permanently displace an Employee from his current job. If requested , the
Company will meet with the Union to discuss its intended action. (ii) In any
such discussion the Company shall explain the reason why it needs to take any
proposed action and the Union may respond on the merits including the suggestion
of any alternative action consistent with the Company’s needs. The Company will
consider such suggestion before making the final decision. (iii) In the event
that an Employee will be permanently displaced from his current job because of a
change in operations or the Company’s purchase of foreign parts, the Company
will make reasonable efforts to find him another available job for which he is
qualified within the plant, including returning him to a prior position which
may have held. His rate for such job will be the rate commonly associated with
the job. If no available job exists, the Company shall lay the Employee off
provided that Company shall demonstrate legitimate business reasons for the
change in operations or the purchase of foreign parts. In the event that the
Union and the Company cannot agree that the Company had legitimate business
reasons for a change in operations or the purchase of foreign parts, this
question shall be submitted for binding arbitration.

 

11

--------------------------------------------------------------------------------


 

ARTICLE 22.

TERMINATION OF EMPLOYMENT

 

An Employee shall be deemed terminated in any of the following events: (i)
discharges for cause; (ii) voluntary quitting, (iii) in the case of temporary
Employees with less than three (3) months service, when laid off; (iv) when an
Employee has been laid off for more than twelve (12) months unless the Employee
has at least seven (7) years service in which case employment will be terminated
when the Employee has been laid off more than twenty four (24) months, (v) in
the case of any Employee, temporary or permanent, if he fails to report back
within three (3) days after being recalled for work, unless such failure is due
to a bona fide excuse preventing his return. Other employment shall be no excuse
under any circumstances.  Layoff of permanent Employees shall not, except as
provided above, affect their right of reemployment.  Every employee absent from
work for three (3) or more consecutive work days shall cause the Company to be
notified of the cause thereof, or be subject to termination.

 

ARTICLE 23.

LEAVES OF ABSENCE

 

Employees while on leave are not deemed laid off and retain all seniority rights
but acquire no benefits. The business agent shall be deemed on leave during the
term of his office or this Agreement, whichever is shorter. No leave shall be
longer than six (6) months.  Employees must be employed for more than sixty (60)
days to be eligible for a medical leave of absence. Employment will be
terminated when an Employee is on a medical leave (including Worker’s
Compensation) for more than twelve (12) months unless the Employee has at least
seven (7) years service in which case employment will be terminated when the
Employee has been on a medical leave more than twenty four (24) months.

 

During any periods, no more than ten percent (10%) of the Company’s key
Employees or of any department or of the entire plant personnel shall be on
leave. All applications for leave must be in writing, submitted to the Company
at least sixty (60) days before the proposed date of departure and the Employee
shall receive written notice of approval or disapproval at least (30) days
before such date of departure. No leaves shall be retroactive.

 

All applications for leave will be reviewed by a committee of four (4), two (2)
appointed by the Company and two (2) by the Union. Consideration will be given
first to the need for production in the applicant’s department, and the effect
of his leave on other departments.  Consideration will be next given to the
applicant’s length of service, the reason for leave, and his record of prior
leaves or absences.

 

The recommendation of a majority of the committee shall be required for, and
govern the right to, any leave, and shall be binding upon all of the parties.

 

ARTICLE 24.

CALL-IN PAY

 

Employees who are requested to report for work and do so on time are guaranteed
a minimum of four (4) hour’s work or pay in any day.

 

ARTICLE 25.

INSURANCE

 

During the term hereof, the Company shall pay a contribution of the United
Furniture Workers Insurance Fund on or before the fifteenth day of each month
for each Employee covered herein as may be covered under such Fund who was an
Active Employee during the previous month. The rate of contributions per
Employee shall be as follows:

 

Effective for the month of October 2003 (payable November 15, 2003) $540.00 per
month.

Effective for the month of January 2005 (payable February 15, 2005) $605.00 per
month.

Effective for the month of January 2006 (payable February 15, 2006) $652.00 per
month.

 

An “Active Employee” is any Employee who has received pay for actual work
performed at any time during the month (including; Employees on vacation or sick
days paid by the Company but excluding Employees on lay-off or leave of absence)

 

12

--------------------------------------------------------------------------------


 

Such Insurance Fund shall be a trust fund for the sole benefit of the Employees
of the Company and of other companies which similarly contribute to said Fund,
for the purchase, or provision by self insurance, of group Life Insurance, Group
Accident, Death and Dismemberment Insurance, Group Accident and Health
Insurance, Hospitalization Insurance and Group Surgical Insurance as the Fund’s
Trustees determine to provide.

 

To the extent that in the manner above mentioned, the Company joins with other
companies in the Furniture, Bedding and Piano Industries, who have made or may
make contracts containing provisions similar to those set forth in this section,
in maintaining the said Fund, it being understood, however, that the Fund will
be held and managed by Trustees thereof under the terms and provisions of a
Declaration of Trust or Trust Agreement to which the Trustees of the Fund are
parties. It is further understood and agreed that the Company shall be under no
obligation to see to the application of monies paid to the Trustees pursuant to
this paragraph for the purposes and use above-mentioned.

 

The Company agrees to furnish to the Union and to the Fund above named, records
of Employees hired, classifications of Employees, names, social security numbers
and wages paid.

 

The Union represents that said trust fund is exempt from the restrictions
contained in Section 302(c) of the Labor Management Relations Act of 1947 and
that said fund shall at all times continue to be a Fund conforming with and
entitling the Company to exemption under the New York Disability Benefits Law.

 

ARTICLE 26.

PENSIONS

 

Subject to the provisions below, the Company shall contribute to the United
Furniture Workers’ Pension Fund A a sum equal to but not exceeding five and one
quarter percent (5.25%) of its previous month’s payroll for such Employees
covered herein as may be covered under such fund. Said Fund shall continue to be
subject to the following conditions:

 

A. Said Fund shall be a plan entitling the employer to a tax deduction as an
ordinary expense under the tax laws for any contributions made by it to said
Fund certified by the Commissioner  of Internal Revenue as tax deductible under
Section 162 of the Internal Revenue Code.

 

B. During any period that piano work is frozen by Government order or authority,
the Company’s contribution to said Fund shall be made only as to Employees who
had previously been engaged in piano work and who continue to work for the
Company during the period of such freeze, and shall not be required to be made
as to any other Employees.

 

C. During the period a new foreman retains his full seniority status as
described in Article 13(D), pension contributions for him will be held in
reserve. If after such period, the foreman continues in such capacity, he may
apply for the ‘Withdrawal Benefit” provided under Section IV D(1) of the United
Furniture Worker’s Pension Plan A. However, if the foreman returns to his prior
position, the reserve will be transferred to the United Furniture Worker’s
Pension Plan A. No other adjustments will be made in favor of the United
Furniture Worker’s Plan A., either at the time of promotion to foreman or in the
event of demotion after the one (1) year temporary

period.

 

D. All provisions of this Article 26 shall be subject to the agreement, as
amended, made June 25, 1974 between the Trustees of the United Furniture
Worker’s Pension Plan A and the Trustees of the Steinway & Sons Pension Fund,
the United Piano Workers, Local 102 of United Furniture Workers of America,
AFL-CIO and Steinway & Sons.

 

ARTICLE 27

LAYOFF

 

A general layoff of an entire department or plant shall be upon at least one (1)
week’s notice to the Union, except in cases of an Act of God or public enemy,
emergency, contract cancellation, government priorities, strike, fire, epidemic,
floods or any causes, similar or dissimilar to the foregoing, not within the
Company’s control. In the event of a general lay-off exceeding six (6)
consecutive calendar weeks, such Employees so laid

 

13

--------------------------------------------------------------------------------


 

off shall at the end of the sixth (6th) consecutive week of their layoff, unless
theretofore terminated as provided in Article 24, be paid forty (40) hours
regular straight time computed at their average hourly earnings at the date of
layoff.

 

If the Company shall find it necessary to lay off any Employees for any reason
other than lack of work, the Company will give the Union at least five (5)
business day’s notice before the lay-off, including the names, positions and
seniority dates of the Employees to be laid-off. If requested, the Company will
meet with the Union to discuss its intended action. In any such discussion the
Company shall explain the reason why it needs to take any proposed action and
the union may respond on the merits including the suggestion of any alternative
action consistent with the Company’s needs. The Company will consider and
respond to such suggestions prior to implementing any lay-off.

 

In the event the Union and the Company cannot agree that the Company had a
legitimate business reason for a lay-off or that the Company identified the
proper Employees to be laid-off, the Union retains the right to submit the
question to binding arbitration.  If an Employee has been laid off, the work
performed by that Employee may not be performed by persons from another
category, department or operation for more than one (1) day per week without the
Union’s consent.

 

The Company shall notify the Union before assigning overtime to any Employee in
the category or operation previously occupied by a laid-off Employee. The
Company shall not use overtime to avoid the recall of a laid-off Employee.

 

ARTICLE 28.

SHOP CHAIRMAN

 

  Inasmuch as the Company deems that such services facilitate the operation of
its factory, the Company agrees that time spent in processing grievances by
either Shop Chairman while such Chairman is a Company Employee on Company
premises and during regular working hours, shall be paid by the Company at such
Employee’s regular hourly rate.

 

ARTICLE 29.

WAR WORK

 

  If, the Company shall become engaged in war work, Employees engaged in such
work (i.e. other than regular piano work) shall not be entitled to or acquire
any of the seniority benefits of this Agreement, it being the intention of the
parties that Employees acquire seniority only to the extent employed on piano
work.

 

ARTICLE 30.

JURY DUTY PAY

 

A.   Regular Employees who have completed one (1) year of continuous service
with the Company whose absence from work is necessitated by service as a juror,
shall receive jury duty pay based upon the difference between the compensation
said Employee received for his services as a juror and his average hourly pay
effective at the time of such service. Jury duty pay shall be paid only for days
on which the Employee would otherwise have worked his regularly scheduled
workday. In no case shall jury pay be paid for more than ten (10) days in each
contract year.

 

B.   In order to be eligible for jury duty pay, an Employee who is summoned for
jury duty must immediately present such summons to his supervisors and the
Employee must provide the Company with a statement signed by an official of the
court certifying as to the Employee’s service as a juror of reporting for jury
duty, the date or dates of such service, and the compensation paid him therefor.

 

ARTICLE 31.

BEREAVEMENT PAY

 

  In the event that the spouse, child, parent, brother or sister, stepmother,
stepfather stepsister, or stepbrother of an Employee shall die, such Employee
shall be entitled to three (3) days bereavement pay at the ‘regular hourly rate
for eight (8) hours per day, provided that the time is actually taken off. The
Company reserves the right to require proof of death.

 

14

--------------------------------------------------------------------------------


 

ARTICLE 32.

SICK LEAVE

 

A. On the first anniversary of their employment with the Company, each Employee
shall be entitled to two (2) paid sick days (eight (8) hours at the regular
hourly rate) in the event of sickness on the second anniversary of their
employment with the Company, each Employee shall be entitled to three (3)
additional paid sick days in the event of sickness. On October 1, 2004 (and
subsequently November 1, 2005 and December 1, 2006 and January 1 thereafter),
Employees shall be entitled to five (5) paid sick days in the event of sickness.
Sick days shall be noncumulative and if not taken in any one (1) contract year
shall be paid on the first pay period following the close of that contract year.
Notwithstanding the prior sentence, Employees in the employ of the Company for a
period of one (1) year who do not use their two (2) sick days may accumulate
those days and use them in the following year. Employees will be paid their sick
day entitlement for the first 2, 3, or 5 absences in the contract year. Sick
days taken pursuant to this Article will not be used against Employees for
disciplinary reasons.   Notwithstanding the foregoing, the Company and the
Employee may agree on the Employee’s use of sick time for reasons other than
sickness.

 

B. Effective at the beginning of the first full calendar quarter following their
first anniversary of employment, Employees will be eligible to earn bonuses for
perfect attendance in accordance with the following rules;

 

1)         Employees shall receive a bonus of the one hundred dollars ($100) for
each quarter of the contract year (October 1, 2003 - October 31, 2004, November
1, 2004 - November 30, 2005 and December 1, 2005 — December 31, 2006) in which
they have perfect attendance. Bonuses will be paid quarterly.  Note: For the
contract conversion period of October 1, 2003 through December 31, 2004,
employees may be eligible for an additional $50.00 attendance bonus for those
employees with perfect attendance for 5 quarters (i.e. 1 paid sick day per
quarter for 5 quarters — October 1, 2003 — December 31, 2004).

 

2)         Employees shall receive an additional bonus of the one hundred
dollars ($l00) for perfect attendance for an entire contract year (October 1 -
September 30). This bonus will be paid annually. Employees with less than a full
contract year of eligibility in the attendance bonus plan may receive a pro rata
share of the yearly bonus if they maintain perfect attendance for that portion
of the contract year during which they were eligible.

 

3)         Employees who are qualified and receive a bonus in accordance with
the rules listed in Section B. 1) of this Article, will receive an additional
bonus for each quarter in which plant wide absenteeism is improved from 6%, by
one full percentage point, or more.

 

Each 1% reduction in the absence rate from 6% (to 5%, 4%, 3%, etc.) will entitle
those employees who have qualified for attendance bonuses to an additional $100,
for that quarter.

 

Example:

 

Current 6% plant wide absence rate = current $100/quarterly bonus

 

 

 

 

Improvement to 5% plant wide absence rate

= current

 

$100/quarterly bonus

 

+ additional

 

$100 bonus

 

 

 

$200/quarterly bonus

 

 

 

 

Improvement to 4% plant wide absence rate

= current

 

$100/quarterly bonus

 

+ additional

 

$200 bonus

 

 

 

$300/quarterly bonus

 

The annual attendance bonus for employees who qualify for and receive a bonus
under Section B. 2) of this article will likewise be increased $100 for each
annual reduction of one full percentage point below 6% for the contract year.

 

Perfect attendance means no absenteeism for any reason except: paid Vacation,
paid Funeral leave; paid Military leave; Jury Duty, and one paid Sick Day per
quarter.

 

Employees may take the one paid sick day per quarter in two four hour segments
without penalty.

 

15

--------------------------------------------------------------------------------


 

The Company and Union also agree that Employees may be absent due to layoff up
to fifteen (15) days in a calendar quarter without such absences counting
against them for the purpose of determining eligibility for the attendance
bonus.

 

ARTICLE 33.

MISCELLANEOUS

 

A. The Company shall not move its plant outside the five boroughs of New York
City.

 

B.  Any authorized Union representative may, at any reasonable time during
business hours, enter the Company’s premises by way of the office, provided
there is no Union organization or activity on Company time or property.

 

C.  Except as specifically modified hereunder or in the Company’s reasonable
discretion from time to time here under the present general practices and
conditions of employment shall continue.

 

D.  The masculine gender herein shall apply to females wherever the context
permits.

 

E.  This Agreement shall be binding upon and inure to the benefit of the
respective parties, their successors and assigns.

 

F.  It is not a breach of this Agreement if the Employees refuse, or are ordered
not to work upon goods being manufactured in a shop where there then exists a
strike or lockout. Nothing herein shall be deemed a condonation by the Company
of any violation of law, State or Federal, nor does the Union concede that
compliance with this Section is unlawful.

 

G.  Foremen and assistant foremen may continue to perform production work as
heretofore.  Additional production work may not be performed by them unless the
Employees who regularly perform such work are not available.

 

H.  This Agreement shall be at all times subject to the laws, rules,
regulations, orders and edicts, State and Federal, including national emergency
and Priority orders and rulings, now or hereafter enacted or promulgated, and it
shall not be a breach if either party is thereby prevented from performance
hereof, in whole or part.

 

I.  This Agreement contains the entire understanding between the parties and
shall not be waived or in any respect changed, except in a writing signed by
both parties. All oral waivers, representing and changes are hereby expressly
renounced and excluded.

 

J.  Employees required to use their automobiles for Company business will be
reimbursed at the appropriate rate per mile authorized by the Internal Revenue
Service.

 

K.  Employees will be allowed fifteen (15) minutes for the purpose of cashing
checks on pay day through December 31, 2003. This practice is discontinued after
that date.

 

L.  Those Employees who are required to wear safety shoes will be reimbursed up
to $75 per year by the Company for the purchase of a pair of safety shoes. The
Company will reimburse up to $35 per year for the purchase of a pair of safety
shoes by those Employees who are not required to wear safety shoes.

 

M.  The Company will provide each Employee, at a provider of the Company’s
choice, an annual eye exam and a single pair of safety glasses at no cost to the
Employee.

 

N. The Company shall post all job openings other than for entry level positions
for three (3) business days.

 

ARTICLE 34.

TERMINATION AND RENEWAL

 

This Agreement shall remain in full force and effect for the period from the
date hereof until December 31, 2006. Not less than sixty (60) days prior to the
expiration of this Agreement, either party desiring terminations or
modifications thereof shall make known its demands in writing to the other
party, and if neither .party shall give such notice, this Agreement shall
continue in full force and effect for the period of one (1) additional year, and

 

16

--------------------------------------------------------------------------------


 

similarly, from year to year thereafter. If either party shall give such notice,
then negotiations shall commence forthwith. Only matters set forth in such
demands shall be considered in negotiations. This Agreement, including the wage
provisions thereof, is not subject to reopening, change or modification during
the term, for any cause whatsoever unless the parties hereto agree otherwise.

 

IN WITNESS THEREOF, the parties hereto have caused these presents to be signed
by

their respective duly authorized officers as of the day and year first above
written.

 

 

STEINWAY, INC.

 

 

 

 

By:

/s/ Bruce A. Stevens

 

 

 

Bruce A. Stevens

 

 

 

President

 

 

 

 

 

Local 102 F.W.

 

I.U.E., AFL-CIO

 

 

 

 

 

 

 

By:

/s/ Harry Boot

 

 

 

Harry Boot

 

 

 

President

 

 

17

--------------------------------------------------------------------------------


 

APPENDIX I.

FACTORY RULES AND REGULATIONS

 

1. This is a Union Shop, and your attention is drawn to our Union agreement
which is available in printed form, and is binding on the Company, the Employees
and the Union.

 

2. The regular working time is eight (8) hours daily, from 7:30 a.m. to 4:15 pm
with three-quarters of an hour for lunch between 12:00 Noon and 12:45 p.m.
Everyone is expected to start work promptly and to remain at their work until
quitting time; five (5) minutes is allowed for washing and dressing, both before
lunch and at the end of the day, indicating by blowing the whistle. Factory
gates will be opened thirty (30) minutes before starting time and closed twenty
(20) minutes after quitting time.

 

3. Every Employee must punch in at assigned time clock or department when
arriving and when leaving the Factory. It is forbidden to punch someone else’s
card for him.

 

4. It is the duty of every person employed in this establishment to carry out
and complete the work assigned to him with care and diligence and without
interruption during regular work hours.

 

5. Employees are prohibited from visiting other departments than those in which
they are employed for the purpose of talking with others during working hours,
except in discharge of their proper duties.

 

6. It is forbidden to threaten or molest other workmen, or to detain them in any
manner from their work, to quarrel with them, or to indulge in loud or
boisterous language. Radios should be kept tuned down so as not to interfere
with other workers. The use of headphone radios, tape players, cellular phones
or similar devices is strictly prohibited on the shop floor during work hours.

 

7. Workmen fighting (or involved in an altercation) in the Factory, or in the
immediate vicinity of the Factory during work hours, will be discharged at once.

 

8. Safety is important to all of us, and we expect everyone to avoid injury, and
to report promptly to the foreman any unsafe condition that could cause an
accident.

 

9. Any accident, no matter how minor it may seem, must be immediately reported
to the foreman.

 

10. It is a basic condition of employment that each Employee work the full
scheduled time for his operation each day. If an unforeseen illness or emergency
should prevent anyone from working, the Company must be promptly notified of the
reason.

 

11. Every workman must clean up his working place daily, and sweep all dirt and
shavings from under and at least two (2) feet around his bench, and shut the
window, turn out lights, and shut off all utilities, power, or equipment under
his control before leaving the shop.

 

12. Workmen must allow the doorkeeper, on request, to inspect the contents of
bundles, packages, etc. that they may carry in or out of the factory.

 

13. Smoking, drinking intoxicating liquor, or use of controlled or illegal
substances and gambling are absolutely prohibited in the factory.

 

14. No one is permitted to do work for himself or others in the factory, unless
authorized by the foreman.

 

15. The Company phones are not to be used for personal business. In the event of
emergency, you can be reached through our switchboard. Pay telephones are
available for employees use during other than working hours.

 

16. It is prohibited to call or hold meetings in any part of the establishment,
or to distribute or put up any placards, posters, or circulate lists, or make
collection for any purpose whatsoever, without authorization.

 

17. No visitors of any kind are permitted in the factory without authorization
from the office.

 

18

--------------------------------------------------------------------------------


 

18. Employees who engage in violent criminal activities outside the plant whose
continued employment will pose a serious and imminent threat to the health,
safety and welfare of other Employees may be terminated.

 

19. These rules and regulations must be observed by every Employee, and any
breach will be cause for disciplinary action, subject to the grievance procedure
in our Union contract.

 

20. It is absolutely prohibited to bring firearms or other weapons into the
workplace.  Employees who do so will be discharged at once.

 

21. The Company reserves the right to remove (or request removal) of posters,
banners or other materials which depict images or convey sentiments which are
inappropriate or offensive.  (This right does not extend to notices posted by
the Union.)

 

APPENDIX II.

SKILL CLASSIFICATION

 

 

 

10/1/03

 

1/1/05

 

1/1/06

 

Skilled A

 

15.36

 

15.67

 

15.98

 

Skilled B

 

15.23

 

15.53

 

15.84

 

Skilled C

 

15.04

 

15.34

 

15.65

 

Semi-Skilled A

 

14.65

 

14.94

 

15.24

 

Semi-Skilled B

 

14.37

 

14.66

 

14.95

 

Unskilled

 

14.15

 

14.43

 

14.72

 

Hiring Rate

 

8.60

 

8.77

 

8.95

 

 

 

 

 

 

 

 

 

 

 

0% increase

 

2% increase

 

2% increase

 

 

19

--------------------------------------------------------------------------------


 

INDEX

 

 


SECTIONS

Apprentices

11C

Bereavement Pay

31

Call-In Pay

4

Change of Operations

12, 21

Check-off

3

Christmas Bonus

20B

Covered Employees

1

Discharge

8, 22

Division of Work.

16

Employee

1

Foreman

13D, 26C, 33G

General Lay-off

27

Grievance Procedure

4D, 17

Health

5, 9, 25

Hiring

2 E, F

Hiring Rates

11B

Holidays

19

Hourly Rates.

11B, 12

Hours of Work.

10, 16

Injured and Aged Employees

9

Instructors.

14

Insurance

25

Jury Duty Pay

30

Layoff

27

Leave of Absence

18, 23

Lockout.

4

New Operations & Methods Changes

12, 21

Overtime

10 D-E

Pension

26

Safety

5

Seniority

13,16

Shop Chairman

28

Shop Rules

6, 9

Sick Leave

32

Strikes

4

Terminations

8, 22

Termination and Renewal.

34

Transfers

13

Trial Period

7

Tuning Department

10C

Union Activities

3, 33B

Union President

16, 17, 33B

Union Security

2

Vacations

20

Veterans

18

Wages

11

Work Records

15

Work & Seniority

16

Workweek

16

 

20

--------------------------------------------------------------------------------


 

Notes

 

21

--------------------------------------------------------------------------------